Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 1 of 24 Page ID #:637




      1   CENTER FOR DISABILITY ACCESS
          Mark D. Potter, Esq., SBN 166317
      2   Ray Ballister, Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
      3   Dennis Price, Esq., SBN 279082
      4   Elliott Montgomery, Esq., SBN 279451
          8033 Linda Vista Road, Suite 200
      5   San Diego, CA 92111
          (858) 375-7385; (888) 422-5191 fax
      6   mark@potterhandy.com
      7   Attorneys for Plaintiff
      8
      9                     UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
     10
     11 Lawrence Davis,                             Case No: CV-17-07290-ODW(PJW)
     12 Plaintiff,                                  Consolidated with:
                                                    CV-18-00433-ODW(PJWx)
     13   vs.
     14   630 West Broadway, LLC, a                 [Honorable Otis D. Wright II]
     15   California Limited Liability
          Company; Royal Palms Post                 Plaintiffs’ Response to Order to
     16   Acute, LLC, a California Limited          Show Cause; Declaration of
     17   Liability Company;                        Russell C. Handy, Declaration of
          Defendants                                Lawrence Davis and Declaration
     18
                                                    of Jessie Enriquez
     19
     20 Jessie Enriquez,
     21 Plaintiff,
     22   vs.
     23   630 West Broadway, LLC, a
          California Limited Liability
     24
          Company; Royal Palms Post
     25   Acute, LLC, a California Limited
     26   Liability Company;
          Defendants
     27
     28




                             Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 2 of 24 Page ID #:638




      1                                     TABLE OF CONTENTS
      2
      3   TABLE OF CONTENTS .......................................................................... i
      4   TABLE OF AUTHORITIES ................................................................... iii
      5
            I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
      6
                    JURISDICTION BECAUSE IT HAS ORIGINAL
      7
                    JURISDICTION OVER PLAINTIFFS’ AMERICANS
      8
                    WITH DISABILITIES ACT CLAIM AND BECAUSE
      9
                    THEIR UNRUH ACT CLAIMS ARE SO RELATED
     10
                    THEY FORM PART OF THE SAME CASE OR
     11
                    CONTROVERSY........................................................................ 1
     12
               A. This Court Has Original Jurisdiction Over Plaintiffs’ ADA
     13
                         Claim. .................................................................................... 1
     14
     15        B. Plaintiffs State Claims Are So Related They Form Part of
     16                  the Same Case or Controversy. ............................................. 2
     17     II. PLAINTIFFS’ UNRUH ACT CLAIMS DO NOT RAISE
     18             NOVEL OR COMPLEX ISSUES OF STATE LAW, DO
     19             NOT PREDOMINATE OVER PLAINTIFFS’ ADA
     20             CLAIMS, AND THERE ARE NO EXCEPTIONAL
     21             CIRCUMSTANCES OR COMPELLING REASONS FOR
     22             DECLINING JURISDICTION. .................................................. 2
     23
               A. Plaintiffs’ Unruh Act Claims Do Not Raise Novel or
     24
                         Complex Issues of State Law. ............................................... 3
     25
               B. Plaintiffs’ Unruh Act Claims Do Not Substantially
     26
                         Predominate Over their ADA Claims. .................................. 4
     27
     28




                                 Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 3 of 24 Page ID #:639




      1       C. Factors of Economy, Convenience, Fairness, and Comity
      2                  Support the Exercise of Supplemental Jurisdiction .............. 5
      3       D. There Are No Exceptional Circumstances or Other
      4                  Compelling Reasons for Declining Jurisdiction. .................. 8
      5
            III. CALIFORNIA’S HIGH FREQUENCY LITIGANT
      6
                   STATUTES DO NOT JUSTIFY DISMISSAL OF
      7
                   PLAINTIFF’S STATE CLAIM. ................................................. 9
      8
      9       IV. CALIFORNIA’S RIGHT TO IMPLEMENT AND

     10                  INTERPRET ITS OWN LAW ........................................... 11

     11     V. CONGRESS EXPLICITLY ANTICIPATED AND
     12            AUTHORIZED STATUTES LIKE UNRUH. .......................... 12
     13     VI. RELIEF SHOULD THIS COURT DISMISS STATE
     14            CLAIMS .................................................................................... 14
     15
              A. A Stay Would Best Preserve the Position of the Parties. ........... 14
     16
              B. Interlocutory Appeal ................................................................... 15
     17
     18     VII. CONCLUSION ........................................................................... 17
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 4 of 24 Page ID #:640




      1                                   TABLE OF AUTHORITIES
      2   Cases
      3   Arroyo v. Kazmo, USDC Case No. 2:19-cv-02720-PA-MRW ........ 12, 14
      4   Arroyo v. Rosas, 9th Cir. Case No. 19-55974. ....................................... 14
      5   Arroyo v. Unoil, USDC Case No. 2:19-02769-PSG-JEM ............... 12, 14
      6   Baker v. Palo Alto University, Inc.,
      7         2014 WL 631452 (N.D. Cal., 2014) ................................................ 6
      8   Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th
      9     Cir., 1996). .......................................................................................... 11
     10   Delgado v. Orchard Supply Hardware Corp.,
     11         826 F. Supp.2d 1208 (E.D. Cal. 2011) .................................... 5, 6, 7
     12   Graf v. Elgin, J. & E. Ry.,
     13         790 F.2d 1341 (7th Cir.1986) .......................................................... 6
     14   Gunther v. Lin, 144 Cal.App.4th 223 (2006) ........................................... 3
     15   Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142 (1991) ............ 3
     16   Jankey v. Lee (2012) 55 Cal.4th 1038, 1049. ......................................... 13
     17   Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6
     18     (E.D. Cal. 2018) .................................................................................. 11
     19   Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175
     20     (S.D. Cal. 2013) .................................................................................... 3
     21   Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal.
     22     2011). ............................................................................................ 4, 7, 9
     23   Kuba v. 1-A Agr. Ass'n,
     24         387 F.3d 850 (9th Cir. 2004) ........................................................... 1
     25   Kuba v. 1-A Agr. Ass'n,
     26     387 F.3d 850 (9th Cir. 2004) ................................................................ 1
     27   Landis v. North America Co. (1936) 299 U.S. 248, 254. ....................... 14
     28




                                  Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 5 of 24 Page ID #:641




      1   Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D.
      2      Cal. 2015) ...................................................................................... 3, 4, 5
      3   Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009) .................................... 3
      4   Schoors v. Seaport Village Operating Co., LLC, 2017 WL
      5      1807954, (S.D. Cal. May 5, 2017) ................................................ 5, 7, 9
      6   United Mine Workers of Am. v. Gibbs,
      7          383 U.S. 715 (1966) ......................................................................... 6
      8   United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.). ..... 16
      9   Wood v. County of Alameda (1995) 875 F.Supp. 659, 663. ................... 13
     10
     11
          Statutes
     12
          28 U.S.C § 1292 ..................................................................................... 15
     13
          28 U.S.C. § 1331 ...................................................................................... 1
     14
          28 U.S.C. § 1367 .............................................................................. 1, 2, 9
     15
          42 U.S.C. § 12101 et seq. ................................................................... 1, 13
     16
          42 U.S.C. § 12201(b). ............................................................................. 13
     17
          Cal. Civ. Code § 1542. ........................................................................... 17
     18
          Cal. Civ. Code § 51(f) .............................................................................. 2
     19
          Cal. Civ. Code § 55.56(g)(4). ................................................................. 12
     20
          Cal. Civ. Proc. Code § 425.50(a)(4) ....................................................... 10
     21
          Cal. Civ. Proc. Code § 425.55(b)(1)......................................................... 9
     22
          Cal. Civ. Proc. Code § 425.55(b)(2)......................................................... 9
     23
          Cal. Gov. Code § 68085.35 .................................................................... 10
     24
          Cal. Gov. Code § 70616.5 ...................................................................... 10
     25
     26
     27   Other Authorities
     28   2015 CA A.B. 1521 (NS) (September 10, 2015) ................................... 10




                                   Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 6 of 24 Page ID #:642




      1   Rules
      2   Fed. R. Civ. Proc. 11 .............................................................................. 10
      3   General Order 56 (N.D. Cal. 2013). ....................................................... 16
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                  Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 7 of 24 Page ID #:643




      1        I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
      2             JURISDICTION BECAUSE IT HAS ORIGINAL
      3       JURISDICTION OVER PLAINTIFFS’ AMERICANS WITH
      4       DISABILITIES ACT CLAIM AND BECAUSE PLAINTIFFS’
      5        UNRUH ACT CLAIMS ARE SO RELATED THEY FORM
      6           PART OF THE SAME CASE OR CONTROVERSY.
      7          Under 28 U.S.C. § 1367 (“section 1367”), where a district court has
      8   original jurisdiction over a claim, it also has supplemental jurisdiction
      9   over “all other claims that are so related to claims in the action within such
     10   original jurisdiction that they form part of the same case or controversy.”1
     11   A state claim is part of the same “case or controversy” as a federal claim
     12   when the two “derive from a common nucleus of operative fact and are
     13   such that a plaintiff would ordinarily be expected to try them in one
     14   judicial proceeding.”2
     15
     16        A. This Court Has Original Jurisdiction Over Plaintiffs’ ADA
     17                                         Claim.
     18          “The district courts shall have original jurisdiction of all civil
     19   actions arising under the… laws… of the United States.”3 Here, Plaintiffs
     20   have filed suit under the Americans with Disabilities Act4, a federal
     21   statute. Accordingly, the Court has original jurisdiction, as the case is a
     22   civil action arising under United States law.
     23
     24
     25
     26
          1
            28 U.S.C. § 1367(a).
     27   2
            Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855-56 (9th Cir. 2004).
     28   3
            28 U.S.C. § 1331.
          4
            42 U.S.C. § 12101 et seq.




                              Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 8 of 24 Page ID #:644




      1                  B. Plaintiffs’ State Claims are So Related
      2              They Form Part of the Same Case or Controversy.
      3          “The Unruh Act provides that a violation of the ADA is a violation
      4   of the Unruh Act.” Cal. Civ. Code § 51(f). The two statutes are
      5   inextricably intertwined. This is particularly true in the instant matters.
      6   Plaintiffs’ cases only allege violations of the ADA and Unruh Act.
      7   Plaintiffs’ Unruh Act claims are exclusively derivative of their ADA
      8   claims.    The factual predicate that forms the basis of both claims are
      9   identical. The parties, witnesses and experts for each claim are identical.
     10   All the documentary evidence (photographs, measurements, bank records,
     11   policies, etc.) is identical. The case law, regulatory material, regulations
     12   and accessibility standards necessary to demonstrate liability under both
     13   claims are identical. There is no question the claims form part of the same
     14   case or controversy.
     15
     16        II. PLAINTIFFS’ UNRUH ACT CLAIMS DO NOT RAISE
     17       NOVEL OR COMPLEX ISSUES OF STATE LAW, DO NOT
     18       PREDOMINATE OVER THEIR ADA CLAIMS, AND THERE
     19             ARE NO EXCEPTIONAL CIRCUMSTANCES OR
     20              COMPELLING REASONS FOR DECLINING
     21                               JURISDICTION.
     22          The exercise of supplemental jurisdiction is mandatory, unless
     23   prohibited by section 1367(b) or one of the exceptions set forth in section
     24   1367(c) applies. Under section 1367(c), a court may decline to exercise
     25   supplemental jurisdiction where: “(1) the claim raises a novel or complex
     26
     27   5
            Dkt. 1, Case No: CV-17-07290-ODW(PJW); Dkt. 1, Case No: CV-18-00433-
     28   ODW(PJWx)
          6
            Id.




                            Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 9 of 24 Page ID #:645




      1   issue of State law, (2) the claim substantially predominates over the claim
      2   or claims over which the district court has original jurisdiction, (3) the
      3   district court has dismissed all claims over which it has original
      4   jurisdiction, or (4) in exceptional circumstances, there are other
      5   compelling reasons for declining jurisdiction.”
      6
      7                 A. Plaintiffs’ Unruh Act Claims Do Not Raise
      8                     Novel or Complex Issues of State Law.
      9          Though some courts previously found inclusion of an Unruh Act
     10   violation in an ADA suit to present novel or complex legal issues best left
     11   to state courts, most of these cases centered on whether Unruh requires
     12   proof of intentional discrimination, a now resolved question.7 There have
     13   been a slew of other arguments raised on this topic but all of them have
     14   been resolved or rejected by courts. To borrow the phrasing of one court,
     15   most examples “are either irrelevant or erroneous.”8 The bottom line is
     16   that “courts routinely exercise jurisdiction over supplemental claims
     17   under [Unruh], as these types of claims do not generally raise novel or
     18   complex issues of state law.”9
     19
     20
     21
     22
     23
     24   7
            See, for example, Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142 (1991)
     25   and Gunther v. Lin, 144 Cal.App.4th 223 (2006), both overruled by Munson v. Del
          Taco, Inc., 46 Cal.4th 661 (2009).
     26   8
            Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D. Cal. 2015)
          (rejecting the argument that an Unruh Act claim over a barrier raises a novel or
     27
          complex issue of state court).
     28   9
            Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D. Cal. 2013)
          (collecting cases, including a Ninth Circuit case).




                             Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 10 of 24 Page ID #:646




       1                   B. Plaintiffs’ Unruh Act Claims Do Not
       2         Substantially Predominate Over Plaintiffs’ ADA Claims.
       3         As stated above, the factual predicate that forms the basis of
       4   Plaintiffs’ ADA and Unruh Act claims are identical. The parties are
       5   identical. The witnesses and experts are identical. All the documentary
       6   evidence (photographs, measurements, bank records, policies, etc.) is
       7   identical. All the case law, regulatory material, regulations, and
       8   accessibility standards necessary to demonstrate liability under both
       9   claims are identical. Proving up Plaintiffs’ ADA claim involves the same
     10    work and effort as proving up their Unruh Act claims. As one court
     11    summarized:
     12
                 The state-law claims do not substantially predominate in
     13          terms of proof. Indeed, because the claims are mostly based
     14          on ADA violations, the proof for those claims is identical to
                 that needed to prove violation of the ADA. For the state-law
     15          claims, Plaintiff need only make an additional showing of the
     16          particular “occasions” on which he encountered the barriers
     17          or was deterred from visiting the restaurant because of the
                 barriers in order to make out his claims for statutory
     18          damages. To be sure, the availability of damages under state
     19          law means that the state-law claims present a slightly larger
                 scope of issues and offer more comprehensive remedies.
     20
                 Nonetheless, the Court does not find that this causes the
     21          state-law claims to substantially predominate this litigation.
     22
           Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011).
     23
                 The mere fact that the Unruh claim has an additional remedy does
     24
           not mean that it “substantially predominates” over the case. See Moore,
     25
           85 F.Supp.3d at 1194 (“Other than the availability of statutory damages
     26
           under state law, the state and federal claims are identical. The burdens of
     27
           proof and standards of liability are the same. Indeed, the Unruh Act
     28




                            Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 11 of 24 Page ID #:647




       1   specifically provides that a violation under the ADA also constitutes a
       2   violation of the Unruh Act.”); see also Schoors v. Seaport Village
       3   Operating Co., LLC, 2017 WL 1807954, (S.D. Cal. May 5, 2017). Where,
       4   as here, a plaintiff's “state and federal law claim involve the identical
       5   nucleus of operative facts, and require a very similar, if not identical,
       6   showing in order to succeed.”10 Respectfully, and based on this precedent,
       7   this Court should not decline supplemental jurisdiction over Plaintiffs’
       8   Unruh Act claims on the basis that its damages remedy substantially
       9   predominates.
     10
     11         C. Factors of Economy, Convenience, Fairness, and Comity
     12               Support the Exercise of Supplemental Jurisdiction.
     13           Notably, even in cases where substantial predominance is found,
     14    the Court is required to take the next step and consider the impact of
     15    declining or exercising supplemental jurisdiction: the “justification”
     16    underlying the decision whether to maintain supplemental jurisdiction or
     17    dismiss claims, “lies in considerations of judicial economy, convenience
     18
     19
     20
           10
              Delgado v. Orchard Supply Hardware Corp., 826 F. Supp. 2d 1208, 1221 (E.D.
           Cal. 2011) (finding no substantial predominance).
     21    11
              Although some courts have declined supplemental jurisdiction under a “substantial
           predominance” standard, those decisions are scattered and cannot withstand serious
     22
           scrutiny. But, more importantly, those other decisions never address the factors that
     23    the Supreme Court have said are essential, namely economy, convenience, fairness,
           and comity (discussed in Section “C” below). As the Moore court stated, those
     24    decisions, “failed to address how declining jurisdiction served these the values of
     25    economy, convenience, fairness, and comity.” Moore, 85 F.Supp.3d at 1194. It is hard
           to argue with the Moore court’s conclusion that: “the Court's exercise of supplemental
     26    jurisdiction would best advance economy, convenience, fairness, and comity. The state
           and federal claims are so intertwined that it makes little sense to decline supplemental
     27
           jurisdiction. To do so would create the danger of multiple suits, courts rushing to
     28    judgment, increased litigation costs, and wasted judicial resources.” Id.




                               Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 12 of 24 Page ID #:648




       1   and fairness to litigants…”12 In fact, Courts have recognized that judicial
       2   economy is the “essential policy behind the modern doctrine of pendent
       3   jurisdiction…”13 As the Supreme Court noted: the “commonsense policy
       4   of pendent jurisdiction” is “the conservation of judicial energy and the
       5   avoidance of multiplicity of litigation.”14 Review of these factors favor the
       6   exercise of supplemental jurisdiction.
       7          If this Court declines to exercise supplemental jurisdiction over
       8   Plaintiffs’ Unruh Act claims, it will force Plaintiffs to file new actions in
       9   state court while simultaneously prosecuting their ADA claims in federal
     10    court. Given that the Plaintiffs’ Unruh Act claims are predicated upon a
     11    finding that the ADA has been violated, this means – as a practical matter
     12    - that the Parties will litigate identical cases in two different forums,
     13    risking different/inconsistent substantive outcomes despite applying
     14    identical law to identical facts and evidence.
     15           As one Court presiding over an ADA/Unruh case recently noted,
     16    “Forcing these parties to litigate two nearly-identical cases in separate
     17    venues—one here and one in state court—is neither convenient,
     18    economical, nor fair.”15 Likewise, the Delgado court reasoned:
     19
                  Here, the claims arise from a common nucleus of operative
     20           facts. Both the federal and state law claims are based upon
     21           architectural barriers which infringe upon the accessibility to
                  the OSH Store. Accordingly, this Court has supplemental
     22           jurisdiction over the state law claims. The Court will exercise
     23           supplemental jurisdiction over the state law claims. Here, the
     24           state issues are not unsettled or novel and complex. Plaintiff's
                  state and federal law claim involve the identical nucleus of
     25           operative facts, and require a very similar, if not identical,
     26
           12
              United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).
     27    13
              Graf v. Elgin, J. & E. Ry., 790 F.2d 1341, 1347–48 (7th Cir.1986).
     28    14
              Rosado v. Wyman, 397 U.S. 397, 405 (1970).
           15
              Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal., 2014).




                               Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 13 of 24 Page ID #:649




       1            showing in order to succeed. If this court forced plaintiff to
                    pursue his state law claims in state court, the result would be
       2            two highly duplicative trials, constituting an unnecessary
       3            expenditure of plaintiff's, defendant's, and the two courts'
       4            resources. As a practical matter, plaintiff's state law claims
                    for damages may be the driving force behind this action. To
       5            rule as OSH proposes, however, would effectively preclude
       6            a district court from ever asserting supplemental jurisdiction
                    over a state law claim under the Unruh Act.
       7
       8   Delgado, 826 F. Supp. at 1221.
       9            Similarly, in Kohler, the Court concluded after lengthy analysis that
     10    fairness favored keeping the ADA plaintiff’s Unruh claim in federal court
     11    “rather than in a separate, and largely redundant, state-court suit.”16
     12             Additionally, Plaintiffs’ cases are set for trial in two months, on
     13    November 15, 2019. The Parties’ final pre-trial conference has already
     14    occurred, and significant trial preparation has been completed. Requiring
     15    Plaintiffs to refile their Unruh Act claims in state court would be extremely
     16    unfair to both Parties, requiring them to expend resources to relitigate
     17    claims they have already spent nearly two years litigating, at substantial
     18    costs. As one court recently noted: “the Court ... concludes that declining
     19    supplemental jurisdiction in the present matter would be an unnecessary
     20    expenditure of the Plaintiff, Defendants, and the state and federal courts'
     21    resources.”17
     22
     23
     24
     25
     26
     27
     28    16
                Kohler, 794 F. Supp. 2d at 1096.
           17
                Schoors, 2017 WL 1807954, at *5.




                                Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 14 of 24 Page ID #:650




       1           D. The Court has not Dismissed Plaintiffs’ ADA Claims
       2          The Court has not dismissed Plaintiffs’ ADA claims; claims over
       3   which it still has original jurisdiction. This fact weighs in favor of the
       4   Court’s exercising supplemental jurisdiction.18
       5
       6                E. There Are No Exceptional Circumstances or
       7            Other Compelling Reasons for Declining Jurisdiction.
       8          Five central district judges have issued more than 125 OSCs on this
       9   topic of supplemental jurisdiction over Unruh Act claims brought in ADA
     10    cases. While most have not identified any specific rationale in their orders
     11    identifying exceptional circumstances or compelling reasons for declining
     12    jurisdiction, some courts have been more expansive in their OSCs and
     13    cited heavily to California state law procedures and noted that plaintiffs
     14    seem to be forum shopping to avoid state court requirements. But a litigant
     15    choosing from two proper jurisdictions is not inappropriate forum
     16    shopping, is not “exceptional,” and does not provide a compelling reason
     17    to decline to exercise supplemental jurisdiction. As one court explained:
     18
                  [T]he fact that Plaintiff is “forum shopping” by filing suit in
     19           this Court rather than state court does not constitute a
     20           “compelling reason” for declining jurisdiction. There is no
                  reason why Plaintiff should have to file his claims in state
     21           court instead. “This sort of forum-shopping is commonplace
     22           among plaintiffs and removing defendants alike and is not an
     23           ‘exceptional’ circumstance giving rise to compelling reasons
                  for declining jurisdiction, as required by section
     24
     25    18
              Notably, in Gibbs, the Court noted that even in circumstances where the federal
     26    claim has been lost, the Court may want to maintain supplemental jurisdiction where
           the state claim is so closely intertwined with the federal claims: “There may, on the
     27
           other hand, be situations in which the state claim is so closely tied to questions of
     28    federal policy that the argument for exercise of pendent jurisdiction is particularly
           strong.” Gibbs, 383 U.S. at 727.




                               Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 15 of 24 Page ID #:651




       1             1367(c)(4).” Chavez, 2005 WL 3477848, at *2. The fact that
                     Plaintiff and his counsel frequently file suits asserting
       2             disability rights violations does not change this conclusion.
       3             The Ninth Circuit has acknowledged that “[f]or the ADA to
       4             yield its promise of equal access for the disabled, it may
                     indeed be necessary and desirable for committed individuals
       5             to bring serial litigation advancing the time when public
       6             accommodations will be compliant with the ADA.” Molski v.
                     Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th
       7
                     Cir.2007). Nothing bars Plaintiff from frequently invoking a
       8             federal forum to remedy ADA violations.
       9
           Kohler, 794 F.Supp.2d at 1096; see also Schoors v. Seaport Village
     10
           Operating Co., LLC, 2017 WL 1807954, *5 (S.D. Cal. May 5, 2017)
     11
           (adopting the same rationale).
     12
     13
                   III. CALIFORNIA’S HIGH FREQUENCY LITIGANT
     14
                        STATUTES DO NOT JUSTIFY DISMISSAL OF
     15
                                  PLAINTIFFS’ STATE CLAIMS.
     16
                     California’s “high-frequency litigant” statutes do not give reason
     17
           under the § 1367(c) exceptions to decline supplemental jurisdiction.
     18
           “High-frequency litigants” are defined by section 425.55 of the California
     19
           Code of Civil Procedure as “A plaintiff who has filed 10 or more
     20
           complaints alleging a construction-related accessibility violation within
     21
           the 12-month period immediately preceding the filing of the current
     22
           complaint alleging a construction-related accessibility violation”19 or “An
     23
           attorney who has represented… 10 or more high-frequency litigant
     24
           plaintiffs in actions that were resolved within the 12-month period
     25
           immediately preceding the filing of the current complaint…”20
     26
     27
     28    19
                Cal. Civ. Proc. Code § 425.55(b)(1).
           20
                Cal. Civ. Proc. Code § 425.55(b)(2).




                                 Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 16 of 24 Page ID #:652




       1   Undoubtedly, many of plaintiff’s counsel’s clients fall within this
       2   definition, although plaintiff’s counsel himself does not (as explained in
       3   the attached declaration).
       4          However, this means little to the prosecution of a case. There are
       5   only three consequences in state court litigation for a plaintiff being
       6   identified as a high-frequency litigant. First, such plaintiffs must add some
       7   specific facts in their complaint and verify the complaint certifying that it
       8   comports with… the exact language of Fed. R. Civ. Proc. 11.21 But those
       9   “facts” are either required under Federal Rule 26’s initial disclosure
     10    requirement or readily available in discovery. Additionally, plaintiff’s
     11    counsel is already subject to Rule 11 in federal court. Second, there is an
     12    additional $1,000 filing fee,22 which is divided into the general fund and
     13    the trial court trust fund.23 This fee serves to relieve workload to the trial
     14    courts.24 Ironically, though, the workload of the trial courts would be
     15    massively increased if this Court were to decline supplemental
     16    jurisdiction. Finally, there are stay and early evaluation procedures in state
     17    court for these cases. But those same procedures—almost identical in
     18    nature—are available in the Central District with the ADA Disability
     19    Access Litigation program and use of ADR Form 20. A defendant can
     20    request and a court can sua sponte order the parties to participate in this
     21    process.
     22           In any event, there is nothing unique in the state court procedures
     23    that are not replicated in some fashion in the federal system. It is not the
     24    federal court’s task to decide that it likes state court procedures better and
     25    to force a plaintiff to take his case to state court because of that preference.
     26
           21
              Cal. Civ. Proc. Code § 425.50(a)(4).
     27    22
              Cal. Gov. Code § 70616.5.
     28    23
              Cal. Gov. Code § 68085.35.
           24
              2015 CA A.B. 1521 (NS) (September 10, 2015).




                              Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 17 of 24 Page ID #:653




       1   That is not a compelling reason. In summary, as one court stated about a
       2   very prolific ADA plaintiff in California:
       3
                     Litigants in federal court routinely bring both federal and
       4             state law causes of action, and the federal courts routinely
       5             resolve all such claims. There is nothing improper about
                     Johnson, or any other litigant, following this well established
       6             and commonly used practice. The Court acknowledges that
       7             California has established a heightened pleading standard for
       8             high frequency litigants. As such, considerations of comity
                     favor permitting California courts to follow, interpret, and
       9             enforce California pleading standards. However, as
     10              explained in Schoors and Johnson, it is not efficient,
                     convenient, or fair to require Johnson to file two nearly
     11
                     identical cases involve materially identical proof and
     12              issues. It is judicially more economical for a single court to
     13              resolve the dispute between Johnson and MSM, instead of
                     requiring duplicative efforts in multiple courts, possibly
     14
                     involving multiple juries, and possibly leading to
     15              inconsistent results. Finally, even if Johnson is forum
     16              shopping, the Court continues to find that such forum
                     shopping is not sufficient to justify declining supplemental
     17              jurisdiction.
     18
     19    Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6 (E.D. Cal.
     20    2018) (citations omitted for readability).
     21
     22                   IV. CALIFORNIA’S RIGHT TO IMPLEMENT
     23                          AND INTERPRET ITS OWN LAW
     24              In federal question cases, federal courts apply federal law to both
     25    substantive and procedural matters while claims under supplemental
     26    jurisdiction federal courts applies state law to substantive issues, and
     27    federal law to procedural issues.25 Presumably the California legislature is
     28
           25
                Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th Cir. 1996).




                                 Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 18 of 24 Page ID #:654




       1   well acquainted with these principles as well, as it has deftly amended the
       2   Unruh Act with a variety of modifications that bind the federal court as to
       3   substantive application of law, while creating limited procedural changes.
       4   California did not seek to prevent litigants from filing cases, it sought to
       5   prevent abusive litigation, and it was successful. In the exact same law
       6   that created the heightened pleading requirements and fees the legislature
       7   substantively expanded protections for small businesses by providing
       8   immunity to damages for proactive business owners and expanding
       9   existing protections.26 It also declined to create barriers to filing
     10    complaints based on meritorious claims. It seems quite paternalistic to
     11    state that California is being denied the opportunity to dictate the litigation
     12    of its own laws, when California is well aware how to craft legislation that
     13    would influence the enforcement of its laws in federal court: it has done
     14    so multiple times this decade. Despite this, the Court has seemingly
     15    decided to selectively interpret Erie, which directs the court to disregard
     16    state procedures, as creating a reverse preclusion on federal courts by
     17    allowing state court procedure to justify declining to enforce state claims
     18    in federal court. Federal courts are not intended to give deference to state
     19    procedural issues, so declining jurisdiction on the basis of procedure is a
     20    truly extraordinary justification, and certainly not a rationale that was
     21    imagined by Gibbs.
     22
     23              V. CONGRESS EXPLICITLY ANTICIPATED AND
     24            AUTHORIZED STATUTES LIKE THE UNRUH ACT.
     25           In orders issued in Arroyo v. Kazmo and Arroyo v. Unoil27 on the same
     26    day [the first of dozens of orders to show cause re: supplemental
     27
     28    26
                Cal. Civ. Code § 55.56(g)(4).
           27
                Kazmo and Unoil orders attached as Exhibits 1 and 2.




                                 Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 19 of 24 Page ID #:655




       1   jurisdiction issued on all pending Unruh Act claims in several courts], it
       2   was suggested that filing the damages claims under state law is counter to
       3   the intent of the US Congress that did not authorize damages for violations
       4   of the ADA, suggesting that the Court acts under Congressional mandate
       5   by “restoring the balance Congress struck when it enacted the ADA.”
       6   While it is factually true that Congress did not provide damages under the
       7   ADA, it is false that this is something that was against, or unexpected by
       8   Congress. In passing the ADA, Congress explicitly invited augmenting
       9   legislation from the states. “Nothing in this Act shall be construed to
     10    invalidate or limit the remedies, rights, and procedures of any… law of
     11    any State… that provides greater or equal protection for the rights of
     12    individuals with disability than are afforded by this Act.”28 29 The House
     13    Judiciary Committee even explicitly discussed California’s expanded
     14    remedies and confirmed that the ADA as a whole should be read to
     15    preserve individuals’ rights to decide whether to “sue under the state law
     16    as well, or instead.”30 And further “the purpose of the ADA is to
     17    “maximize the options available to plaintiffs.”31 What this Court fashions
     18    as defending the intent of Congress it accomplishes by acting counter to
     19    it and discriminating against those with disabilities in limiting their choice
     20    of forums.32 ADA plaintiffs unquestionably properly file their claims in
     21    federal court, and those state claims that share the same facts are properly
     22    filed alongside them. The suggestion that they are not precluded from
     23    litigating them together if they choose state court binds their choices in a
     24
     25
           28
              Jankey v. Lee (2012) 55 Cal.4th 1038, 1049.
           29
              42 U.S.C. § 12201 (b).
     26    30
              Jankey v. Lee at 1050 citing H.R.Rep. No. 101–485(III), 2d Sess., p. 70 (1990),
           reprinted in 1990 U.S.Code Cong. & Admin. News, p. 493.
     27    31
              Wood v. County of Alameda (1995) 875 F.Supp. 659, 663.
     28    32
              This is worth more than a footnote, but this is an important issue as many state
           courtrooms and aging state courthouses themselves struggle with accessibility.




                               Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 20 of 24 Page ID #:656




       1   discriminatory way. Neither the civil procedure of the state of California,
       2   nor feelings of animus towards the case load33 of meritorious ADA and
       3   Unruh Act claims justifies the extraordinary act of denying access to the
       4   federal court system of properly pleaded causes of actions.
       5
       6               VI. RELIEF SHOULD THIS COURT DISMISS
       7                   PLAINTIFFS’ UNRUH ACT CLAIMS
       8          Should the court maintain jurisdiction, no relief is required.
       9   However, should this court decline jurisdiction on the state claims,
     10    Plaintiffs request the court either stay that order and their consolidated
     11    cases pending resolution of the appeal in Arroyo v. Rosas, or in the
     12    alternative certify this matter for immediate appeal.
     13
     14          A. A Stay Would Best Preserve the Position of the Parties.
     15           Should this Court be inclined to decline jurisdiction over the related
     16    state claim, Plaintiffs ask that the Court stay this matter pending resolution
     17    of the appeal filed in Arroyo v. Rosas.34 In that matter, the District Court
     18    dismissed the state claims declining jurisdiction after granting summary
     19    judgment on the federal claims. The rationale for the dismissal appears to
     20    mirror the rationale used in the various OSCs issued throughout this
     21    District.
     22           The Court’s power to stay proceedings is inherent in its power to
     23    control its docket.35 In deciding the propriety of a stay, the Court should
     24    confirm the issues in the two cases are the same and should analyze
     25    whether the non-moving party can be protected from prejudice.36 Both of
     26
           33
              Kazmo and Unoil pages 5 and 7.
     27    34
              9th Cir. Case No. 19-55974.
     28    35
              Landis v. North America Co. (1936) 299 U.S. 248, 254.
           36
              Id. at 254.




                              Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 21 of 24 Page ID #:657




       1   these factors are met here. Should this matter not be stayed and the state
       2   claims dismissed, this matter will proceed to be litigated in two different
       3   forums with great duplication of expenses, with any resolution on the
       4   merits destined for review by the 9th Circuit. A stay will allow the
       5   defendants to make any remediation of the claimed barriers during the
       6   period of the stay and would not prevent attempts to resolve the claim.
       7   This would not prejudice the defendants in any way, as any resolution of
       8   this matter would be predicated on resolution of this issue surrounding
       9   supplemental jurisdiction. Issuing a stay best preserves the rights and
     10    resources of the parties.
     11
     12                                   B. Interlocutory Appeal
     13             In the alternative, if the Court does not issue a stay and still decides
     14    to dismiss, Plaintiffs request that this Court certify this matter for
     15    interlocutory appeal pursuant to 28 U.S.C § 1292. This is proper here as
     16    this order would invoke a controlling question of law, there is a substantial
     17    difference of opinion on this issue, and an immediate appeal would
     18    materially advance ultimate termination of this litigation.37
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
           37
                28 U.S.C § 1292.




                                   Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 22 of 24 Page ID #:658




       1               1. The Decision Involves a Controlling Question of Law.
       2           All that must be shown in order for a question to be a “controlling
       3   question of law” is that resolution of the issue on appeal could affect the
       4   outcome of litigation in the district court.38 It is well settled that the issue
       5   need not be dispositive of the lawsuit in order to be controlling.39
       6           Resolution of this issue on appeal would unquestionably affect the
       7   outcome of litigation in this district, not just in this case, but potentially
       8   every single other ADA claim filed that also alleges violations of state law.
       9   (By at least one court’s estimate, 24% of the total civil litigation filed in
     10    this district in 2019.)
     11
     12                  2. The Order is based on a Finding on which there is
     13                             Substantial Difference of Opinion.
     14            The question of whether a court should retain jurisdiction over
     15    parallel state claims is highly varied in the various federal courts in the
     16    state of California, as was cited in numerous cases above. The Northern
     17    District of California has created an entire program for the handling of
     18    ADA claims that explicitly anticipates inclusion of state claims. (See:
     19    General Order 56). The Eastern District has resolved thousands of cases
     20    with similar posture, while frequently declining to dismiss state claims
     21    even when federal claims have been resolved. Within this district itself,
     22    there is a difference of opinion, where some judges have chosen to retain
     23    jurisdiction when the propriety of supplemental jurisdiction has been
     24    questioned, and others, as suggested by the OSC here, have dismissed the
     25    claims entirely without consideration of the merits of the federal claims.
     26
     27
     28    38
                United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.).
           39
                Id.




                                 Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 23 of 24 Page ID #:659




       1        Supplemental Jurisdiction contains multiple caveats that allow for
       2   discretion, however no discretion is unfettered. Appellate review of this
       3   decision will enable other courts to decide whether or not to follow this
       4   procedure, an important issue given the quantity of the cases affected.
       5
       6                 3. Immediate Review will Materially Advance
       7                   Termination of This and Other Litigation.
       8        The vast majority of civil litigation is settled between the parties. The
       9   entire calculus of reaching a settlement is to resolve the claims between
     10    the parties to allow for the control of risk. The California legislature has
     11    sought to facilitate this by defining the scope of waiver that is permissible
     12    in a settlement agreement via the 1542 waiver. The parties in this matter
     13    cannot resolve this matter in its entirety if a dismissal order of the state
     14    claim is issued by this Court, due to the uncertainty that it creates. At
     15    minimum, an additional lawsuit will be filed in state court, meaning that
     16    the parties will only be able reach a full resolution of claims if the
     17    dismissed claims are considered as part of the settlement.
     18          This district requires that the parties engage in mandatory ADR
     19    during litigation. It is unclear how the parties could meaningfully discuss
     20    settlement that would put to rest the claims between the parties given the
     21    ambiguity concerning the state of Plaintiff’s state claims. Immediate
     22    review if a dismissal issues will allow the parties to more efficiently
     23    resolve this claim.
     24
     25                              VII. CONCLUSION
     26          Plaintiffs respectfully requests this Court continue to exercise
     27    supplemental jurisdiction over their Unruh Act claims. Dismissing these
     28    meritorious state claims so close to trial would result in an unnecessary




                             Plaintiff’s Response to Order to Show Cause
Case 2:17-cv-07290-ODW-PJW Document 61 Filed 09/13/19 Page 24 of 24 Page ID #:660




       1   refiling in state court, with additional costs to both Plaintiffs and
       2   Defendant, duplicative discovery, duplicative expert expenses, case
       3   management and scheduling conference appearances in both forums,
       4   dispositive and other motions in both forums, mandatory settlement
       5   conferences in both forums, and trial in both forums – all of which involve
       6   the same parties, witnesses, factual claims, property, evidence, and
       7   presentation. This would offend the notions of fairness, judicial economy,
       8   and convenience that are the cornerstone of the analysis about
       9   supplemental jurisdiction, in addition to risking inconsistent outcomes.
     10          Despite the above, if the Court is inclined to dismiss Plaintiffs’ state
     11    claim, Plaintiffs request an immediate stay pending appeal of Arroyo v.
     12    Rosas or, in the alternative, that the Court certify the matter for
     13    interlocutory appeal.
     14
     15    Dated: September 13, 2019        CENTER FOR DISABILITY ACCESS
     16
                                            By: /s/ Mark Potter
     17                                            Mark Potter
     18                                            Attorneys for Plaintiff
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                            Plaintiff’s Response to Order to Show Cause
